FILED

4
UNITED srArEs r)isrizicr coURr MAR l 3 fm knmwy
FoR rHE r)isrRicr oF coLUMBiA mm \ti.sdil)eisé§is¢:_\f;»t§,§"co\um\,\a
courts or

Maria Lurdes Prior Pereira,
Plaintiff,
v. civil Acri656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "( l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcrofl v. Iqbal, 129 S.Ct. l937, 1950 (2009); Cl'ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of resjudicata applies Brown v. Calzfarzo, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, sues the Department of Treasury for $50 billion
in damages. She seems to claim that the Department is corrupt and unprofessional because it
allegedly “dismissed a case filed at taxation court against Bessemer Trust Company and [New]
York Mayor [] Michael Bloomberg." Compl. at l. However, plaintiff attaches a letter from
Counsel for the Internal Revenue Service that states that the United States Tax Court dismissed
her case for lack of jurisdiction. Compl. Attach. "The United States Courts of Appeals . . . have
exclusive jurisdiction to review the decision of the Tax Court . . . ," 26 U.S.C. § 7482(a)(l), but
it is not clear from the complaint that plaintiff is seeking to appeal that decision. The complaint
simply fails to provide any notice of a claim and a basis for this Court’s jurisdiction. A separate

order of dismissal accompanies this l\/Iemorandum Opinion.

M~QM/~

Unitdlf States District Judge

Date: March /4. 2011